DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that a listing of claims submitted 12/12/2019 canceled claims 1-22 and added claims 23-38; a listing of claims submitted 2/4/2020 provided claims 1-22 which were already canceled; and the current listing of claims submitted 2/11/2020 comprises claims 23-38.  For purpose of examination, the claims submitted 12/12/2019 will be considered the previous version of the instant claims submitted 2/4/2020.

Applicant’s election without traverse of the species of: 1) cetuximab as the anti-EGFR antibody, 2) resiquimod as the compound of formula (I), 3) an antimetabolite as the additional therapeutic, 4) non-small cell lung cancer as the form of cancer and 5) the following structure as the linker:

    PNG
    media_image1.png
    201
    791
    media_image1.png
    Greyscale

 in the reply filed on 12/30/2021 is acknowledged.
Claims 23-38 are pending and examined on the merits.  

Claim Objections


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi (US 2009/0123467 A1; Published 05/14/2009) in view of Shon (Shon, et al., Oncogene (2008) 27, 190-199).
Regarding claim 23, Bedi teaches on the subject of antibody-nucleic acid conjugates to be used in methods to treat neoplastic disorders (Bedi, Abstract).  The conjugate of Bedi comprises a targeting moiety and an active agent (Bedi, ¶ 0008).  Bedi also teaches that a linker is a molecule that is used to join the antibody to the 
Bedi teaches that the targeting moiety may comprise anti-EGFR antibodies (Bedi, ¶ 0126).  
Bedi teaches that ssRNA as the active agent that engages TLR 7 and TLR 8 (Bedi, ¶ 0004).  Bedi teaches that TLRs 1-4, 7 and/or 8 are expressed by myeloid DCs and TLRs 1, 7 and 9 are expressed by plasmacytoid DCs (Bedi, ¶ 0004).  Since the ssRNA of Bedi acts as an agonist to both TLR 7 and TLR 8, it would be capable of activating both myeloid and plasmacytoid DCs.  
Bedi also teaches that the introduction of immunostimulatory agent-conjugated antibodies activates death signaling in targeted cells (e.g. neoplastic cells) without corresponding effects on normal tissues that do not express the targeted molecule (Bedi ¶ 0098).  Bedi further teaches that an alternative to ssRNA for the active agent is resiquimod.  (Bedi, ¶ 0182).  
Regarding claims 36 and 37, Bedi also teaches that the conjugates of invention may also be used in methods of treating cancer comprising further administration of antimetabolites such as cytarabine and gemcitabine (Bedi, ¶ 0548).  Regarding claim 38, Bedi teaches that the conjugates of the invention of Bedi may be used in methods of treating non-small cell lung cancer (Bedi, ¶ 0546).  
Bedi does not teach that resiquimod also acts as a ligand for human TLR7 and TLR8.
	Shon, however, makes up for this deficiency.


    PNG
    media_image2.png
    741
    640
    media_image2.png
    Greyscale

   
It would be prima facie obvious to one of ordinary skill in the art to substitute the ssRNA activating agent of Bedi with resiquimod.  One of ordinary skill in the art would be motivated to make such a substitution in order to arrive at an ADC wherein the activating agent is a small molecule instead of an ssRNA polymer in order to increase KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  The rationale pertinent to the instant case is rationale (B)- “Simple substitution of one known element for another to obtain predictable results”.  See MPEP § 2143.  In the instant case, it was known in the prior art before the effective filing date that both ssRNA and resiquimod act on both human TLR7 and TLR8.  This shared property would allow one of ordinary skill in the art interested in activating pDCs and mDCs via TLR7/8 activation to reasonably deduce that one could substitute resiquimod in place of the ssRNA of Bedi and reasonably expect about the same immunostimulatory results as both molecules act as agonists for both TLR7 and TLR8.  One ordinary skill in the art would have a reasonable expectation of success making such a substitution because both ssRNA and resiquimod both activate the same toll like receptors.  This, combined with the above, fully satisfies the limitations of claims 23, 24, and 36-38. 
Claims 23-27, 29, 32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi (US 2009/0123467 A1; Published 05/14/2009) and Shon (Shon, et al., Oncogene (2008) 27, 190-199) as applied to claims 23, 24, and 36-38 above and in further view of Verploegen (Verploegen, et al., WO 2012/104344 A1; Published 08/09/2012).
The combined teachings of Bedi and Shon do not teach that the linker comprises the structure of S1 (see claim 27) and that the final compound has a formula of Formula 
Verploegen, however, makes up for these deficiencies. 
Verploegen teaches of an ADC linker that is an exact match for linker S1 (Verploegen, p 31).  For ease of explanation, the examiner has placed the ADC of formula A above the conjugate of Verploegen in structural format below:

ADC of Formula A

    PNG
    media_image1.png
    201
    791
    media_image1.png
    Greyscale

ADC of Verploegen (Verploegen, p 31)

    PNG
    media_image3.png
    236
    1299
    media_image3.png
    Greyscale


Both conjugates comprise (from left to right): 1) a maleimide group (which attaches to an antibody), 2) 5 methylene groups, 3) a ketone, 4) a valine, 5) a citrulline, 6) a secondary amine, 7) a phenyl group, 8) another methylene group (connected at the para position), 9) an oxygen, and 10) a carbonyl covalently bound to an amino group on the active group.  The bond between the carbonyl carbon and the amine group is 
Verploegen also teaches that the valine-citrulline portion of the linker is cleaved by enzymes inside the cell, releasing the active drug inside the target cell (Verploegen, p 30, ¶ 1). 
It would be prima facie obvious to one of ordinary skill in the art to integrate the linker of Verploegen into the anti-EGFR-resiquimod ADC of Bedi to arrive at the instant claimed invention.  One of ordinary skill in the art would be motivated to integrate the linker of Verploegen into the anti-EGFR-resiquimod ADC of Bedi in order to create an ADC to be used in a method of treating cancer wherein said ADC specifically releases the resiquimod inside the EGFR-expressing target cells.   While Bedi teaches of linkers in somewhat broad terms, Verploegen teaches a specific linker possessing three beneficial design elements that would make it an attractive choice to one of ordinary skill in the art: 1) the maleimide moiety (which is capable of forming a bond to reduced cysteines on antibodies), 2) the valine-citrulline moiety (capable of tunable release inside the target cell) and lastly 3) the carbonyl moiety on the other end of the linker (capable of forming bonds with amine groups, such as the primary amine on the quinoline ring system of resiquimod or the secondary amine on MMAF).  One of ordinary skill in the art would have a reasonable expectation of success integrating the linker of Verploegen into the anti-EGFR-Resiquimod ADC of Bedi because all of the aforementioned beneficial design elements of the linker of Verploegen have already .  
Claims 23-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bedi (US 2009/0123467 A1; Published 05/14/2009), Shon (Shon, et al., Oncogene (2008) 27, 190-199) and Verploegen (WO 2012/104344 A1; Published 08/09/2012) as applied to claims 23-27, 29, 32 and 36-38 and in further view of Pirker (Pirker, et al., Transl Lung Cancer Res 2012 1(1) 54-60).
The combined teachings of Bedi, Schon and Verploegen are discussed above. 
The combined teachings of Bedi, Schon and Verploegen do not teach that the anti-EGFR antibody is cetuximab.
Pirker, however, makes up for this deficiency.  
Pirker teaches on the subject of using the EFGR-targeting antibody cetuximab for the purposes of treating EFGR-expressing non-small cell lung cancer (NSCLC) (Pirker, Abstract).  Pirker teaches that in four clinical trials wherein NSCLC patients were given first line chemotherapy with and without cetuximab, the group receiving the cetuximab outperformed the chemotherapy alone group in terms of response rate in every instance (Pirker, p 56, Table 2).  
It would be prima facie obvious to one of ordinary skill in the art to substitute the generic anti-EGFR antibody of Bedi with the specific anti-EGFR antibody of cetuximab.  One of ordinary skill in the art would be motivated to make such a substitution in order to create an ADC usable in a method of treating NSCLC wherein the antibody component of the ADC has been tested in the clinic and is known to have anti-NSCLC properties.  Furthermore, in the Supreme Court case KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007), the Court laid out several exemplary rationales that may establish a prima facie case of obviousness.  The rationale pertinent to this case is “a simple substitution of one known element to another to obtain predictable results”.  One is simply swapping out a generic anti-EGFR antibody with a specific anti-EGFR antibody that has a name.  One of ordinary skill in the art would have a reasonable expectation of success making such a substitution because both the generic anti-EGFR antibody and the cetuximab are known to bind EGFR.  Furthermore cetuximab has the added benefit of having gone through human clinical trials where it was shown to be beneficial for NSCLC patients.  This, taken with the above, satisfies all the limitations of claims 28, 30-31, and 33-35. 

Conclusion
Claims 23-38 are rejected.
Claims 26 and 27 are objected to.
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Karen A. Canella/Primary Examiner, Art Unit 1643